Case 7:20-cr-00062 Document1 Filed on 12/12/19 in TXSD- Page 1 of 2

AO 91-(Rev..08/09) Criminal Complaint
uthern District of Texas
So FILED

- UNITED STATES DISTRICT COURT
* DEC 12 2019 | for the

. Souther n District of Texas ;
David J. Bradley, Clerk . r .

 

United States of America _ )
Vv. )
Ovidio ORDONEZ-Maldonado )  CaseNo. M~t\A~ 305]- ™
YOB: 1987 Citizenship: Guatemala
)
Defendant(s)
CRIMINAL COMPLAINT

‘ 1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of December 9, 2019 in the county of _ Hidalgo . in the
Southern Districtof -__—‘ Texas , the defendant(s) violated: -
Code Section Offense Description
8 U.S.C. § 1324(a)(1)(A)(ii) . Knowingly or in reckless disregard of the fact that A.G.F.G, a citizen of

Guatemala, who had entered the United States in violation of law, did knowingly
transport, or move or attempt to transport, by foot, said alien in furtherance of
such violation of law within the United States, that is, from a location in Roma
Texas to the point of arrest in Roma, Texas.

This criminal complaint is based on these facts:
On December 9, 2019, Border Patrol Agents encountered a male subject, later identified as Ovidio
ORDONEZ-Maldonado, and a juvenile, later identified as A.G.F.G., after both illegally crossed the Rio Grande River near
Roma, Texas. ORDONEZ-Maldonado claimed to be traveling along with his juvenile daughter. An immigration inspection ~
was conducted and both subjects were determined to be illegally present in the United States.

Y Continued on the attached sheet. . | 2
tproved M4 i

mplainant’s signature

 

LZ . , ; Scott mi fs! Special Agent |

Printed name and title ue

Sworn to bef@#e mp and signed in my presence.

 

Date: 12/12/2019 ~ /.2:0%p 4,

 

L~ Judge's signature

City and state: McAllen, Texas : U.S. Magistrate Judge Alanis .

Printed name and title
Case 7:20-cr-00062 Document 1 Filed on 12/12/19 in TXSD Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS 7

_ ATTACHMENT TO CRIMINAL COMPLAINT:

RE: Ovidio ORDONEZ-Maldonado -
CONTINUATION:

The subjects were subsequently transported to the Rio Grande Valley/Central Processing
Center to be processed accordingly.

On December 11, 2019, Homeland Security Investigations Special Agents (HSI)
interviewed ORDONEZ-Maldonado upon suspicion that his claim to be the child’s father
was false. At that time, ORDONEZ-Maldonado admitted that he was not the real father
of the child and had produced a fraudulent document to claim relation to the child. Prior
to being interviewed, ORDONEZ-Maldonado was read his Miranda Rights and chose to
waive them.

ORDONEZ-Maldonado stated that, in fact, he is not the father of the child and was
transporting the child in order to be allowed to remain the United States. ORDONEZ-
Maldonado stated he left Guatemala and came to the United States for a better life and
planned to stay with a friend in Florida. ORDONEZ-Maldonado implied he knew the
child was illegally in the United States and intended to further the juvenile’s illegal entry
and presence in the United States. —

The female juvenile was identified as A.G.F.G.
